
	

116 HR 3081 IH: Justice Reinvestment Initiative Act of 2019
U.S. House of Representatives
2019-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		116th CONGRESS1st Session
		H. R. 3081
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2019
			Mr. Armstrong introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To authorize the Justice Reinvestment Initiative grant program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Justice Reinvestment Initiative Act of 2019. 2.Justice Reinvestment Initiative (a)AuthorizationThe Attorney General is authorized to make grants to States, units of local government, Indian tribes, entities with national law enforcement and corrections expertise, and institutions of higher education with national law enforcement and corrections expertise for the purposes described in subsection (b).
 (b)PurposesThe purposes of the grant program under this section are to— (1)identify drivers of criminal justice resource consumption;
 (2)improve jurisdictions’ capacity to prevent and respond to violent crime, including by reducing the risk for recidivism (as measured by arrests for new crimes, convictions for new crimes, incarcerations for new crimes, and revocations based on technical violations);
 (3)identify offenders’ risks for general and violent recidivism, and related substance use and mental health needs, and mitigate their risk for engaging in violent behavior or being the victims of violent crime; and
 (4)improve public safety through a re-allocation of resources in high performing crime- and recidivism-reduction efforts.
 (c)ApplicationAn applicant seeking a grant under this section shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may reasonably require.
 (d)Uses of fundsA recipient of a grant under this section shall use the grant funds for programs designed to— (1)analyze criminal justice trends to understand factors driving jail and prison population growth;
 (2)develop and implement policy options to generate savings and increase public safety; (3)quantify savings and reinvest in select, high-risk communities and other prevention-oriented strategies; and
 (4)measure the impact of policy changes and reinvestment resources and enhance the accountability of criminal justice system actors and policies.
 (e)Contracts and SubawardsA State, unit of local government, or Indian tribe may, in using a grant under this part for program described in subsection (d), use all or a portion of that grant to contract with, or make one or more subawards to, one or more—
 (1)local or regional organizations that are private and nonprofit, including faith-based organizations;
 (2)units of local government; or (3)tribal organizations.
				(f)Program Assessment Component; waiver
 (1)Program assessment componentEach program funded under this part shall contain a program assessment component, developed pursuant to guidelines established by the Attorney General, in coordination with the National Institute of Justice.
 (2)WaiverThe Attorney General may waive the requirement of paragraph (1) with respect to a program if, in the opinion of the Attorney General, the program is not of sufficient size to justify a full program assessment.
 (g)Administrative CostsNot more than 10 percent of a grant made under this part may be used for costs incurred to administer such grant.
 (h)Equitable distribution of fundsIn awarding grants under this section, the Attorney General shall distribute funds in a manner that equitably addresses the needs of underserved populations, including rural and tribal communities.
 (i)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $40,000,000 for each of fiscal years 2021 through 2025.
			3.Audit and accountability of grantees
 (a)DefinitionsIn this section— (1)the term covered grant program means the awarding of grants under section 2;
 (2)the term covered grantee means a recipient of a grant from the covered grant program; (3)the term nonprofit, when used with respect to an organization, means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986, and is exempt from taxation under section 501(a) of such Code; and
 (4)the term unresolved audit finding means an audit report finding in a final audit report of the Inspector General of the Department of Justice that a covered grantee has used grant funds awarded to that grantee under the covered grant program for an unauthorized expenditure or otherwise unallowable cost that is not closed or resolved during a 12-month period prior to the date on which the final audit report is issued.
 (b)Audit requirementBeginning in fiscal year 2020, and annually thereafter, the Inspector General of the Department of Justice shall conduct audits of covered grantees to prevent waste, fraud, and abuse of funds awarded under covered grant programs. The Inspector General shall determine the appropriate number of covered grantees to be audited each year.
 (c)Mandatory exclusionA grantee that is found to have an unresolved audit finding under an audit conducted under subsection (b) may not receive grant funds under the covered grant program in the fiscal year following the fiscal year to which the finding relates.
 (d)ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a grant award during the 1-fiscal-year period during which the covered grantee is ineligible for an allocation of grant funds under subsection (c), the Attorney General shall—
 (1)deposit into the General Fund of the Treasury an amount that is equal to the amount of the grant funds that were improperly awarded to the covered grantee; and
 (2)seek to recoup the costs of the repayment to the Fund from the covered grantee that was improperly awarded the grant funds.
 (e)Priority of grant awardsThe Attorney General, in awarding grants under the covered grant program shall give priority to eligible entities that during the 2-year period preceding the application for a grant have not been found to have an unresolved audit finding.
			(f)Nonprofit requirements
 (1)ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding the tax described in section 511(a) of the Internal Revenue Code of 1986, shall not be eligible to receive, directly or indirectly, any funds from the covered grant program.
 (2)DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a grant, as a condition of receipt of such a grant, the compensation of its officers, directors, and trustees. Such disclosure shall include a description of the criteria relied on to determine such compensation.
				(g)Prohibition on lobbying activity
 (1)In generalAmounts made available under the covered grant program may not be used by any covered grantee to— (A)lobby any representative of the Department of Justice regarding the award of grant funding; or
 (B)lobby any representative of the Federal Government or a State, local, or tribal government regarding the award of grant funding.
 (2)PenaltyIf the Attorney General determines that a covered grantee has violated paragraph (1), the Attorney General shall—
 (A)require the covered grantee to repay the grant in full; and (B)prohibit the covered grantee from receiving a grant under the covered grant program from which it received a grant award during at least the 5-year period beginning on the date of such violation.
					
